Case 21-12317-EPK Doc 29 Filed 03/31/21 Page 1of8

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

WEST PALM BEACH DIVISION
www.flsb.uscourts. gov
In Re: CASE NO: 21-12317-EPK
HELLENIC PETROLEUM LLC, CHAPTER 7 (Involuntary)

Alleged Debtor.
/

NOTICE OF FILING JOINDER IN CHAPTER 7 INVOLUNTARY PETITION AS A
PETITIONING CREDITOR BY XTREME FUEL TRANSPORT, INC.

Petitioning Creditor, Pro Petroleum, LLC, by and through undersigned counsel, hereby
files the attached Chapter 7 Involuntary Petition executed by creditor, Xtreme Fuel Transport, Inc.,
whereby Xtreme Fuel Transport, Inc. joins as an additional Petitioning Creditor in the involuntary
Chapter 7 petition filed by Pro Petroleum, LLC on March 10, 2021.

Dated: March 31, 2021 Respectfully Submitted,

GREENSPOON MARDER LLP
/s Rilyn A. Carnahan

 

MICHAEL R. BAKST, ESQ.
Florida Bar No.: 866377

RILYN A. CARNAHAN, ESQ.
Florida Bar No.: 614831
Attorneys for Petitioning Creditor,
Pro Petroleum, LLC

CityPlace Tower

525 Okeechobee Blvd., Suite 900
West Palm Beach, FL 33401

T: (561) 838-4557

Email:rilyn.carnahan @ gmlaw.com
Case 21-12317-EPK Doc 29 Filed 03/31/21 Page2of8

CERTIFICATE OF SERVICE

I certify that on March 31, 2021, I electronically filed the foregoing document with the
Clerk of Court using CM/ECF and that the foregoing document is being served this day on all
counsel of record or pro se parties identified on the attached Service List, either via transmission
of Notices of Electronic Filing generated by CM/ECF, or by first class U.S. mail on those counsel
or parties who are not authorized to receive electronically Notices of Electronic Filing as indicated
below.

‘s/ Rilyn A. Carnahan
Rilyn A. Carnahan

Mailing Information for Case 21-12317-EPK

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

e Michael R. Bakst  efileul094@gmlaw.com,
ecf.alert+bakst @titlexi.com;efileu1092 @ gmlaw.com;efileu2 170 @ gmlaw.com;efileu386
@gmlaw.com

e Rilyn A Carnahan _ rilyn.carnahan@gmlaw.com,
efileu1092 @ gmlaw.com;efileu1089 @ gmlaw.com;efileu2170@ gmlaw.com;efileul435@
gmlaw.com;efileu1094 @ gmlaw.com;efileu1093 @ gmlaw.com;gregory.stolzberg @ gmlaw
.com;efileu2299 @ gmlaw.com

e Robert P. Charbonneau rpc @agentislaw.com,
nsocorro @ agentislaw.com;bankruptcy @ agentislaw.com;bankruptcy.ecc @ecf.courtdrive.
com

e Patrick R Dorsey pdorsey@slp.law,
dlocascio @sip.law;dwoodall @slp.law;pmouton @slp.law;pdorsey @ecf.courtdrive.com

e Christian Peter George christian.george @akerman.com,
susan.scott @akerman.com,jennifer.meehan @akerman.com

e Gabriel M Hartsell gabriel.-hartsell@quarles.com, sybil.aytch@quarles.com

e Office of the US Trustee USTPRegion21.MM.ECF @usdoj.gov

e Bradley S Shraiberg bss@slp.law,
dwocdall @slp.law;dwoodall @ecf.courtdrive.com;dlocascio @slp.law;pmouton @slp.law

Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service).

Panagiotis Kechagias

Registered Agent for Hellenic Petroleum,
9858 Glades Road, Ste. 219

Boca Raton, FL 33434
Case 21-12317-EPK Doc 29 Filed 03/31/21

Served via U.S. Mail and email:
Xtreme Fuel Transport, Inc

Attn: ViriDiana Valerio, Vice President
146 W Rialto Ave

Rialto, Ca 92376

Xtremefueltransport @ yahoo.com

Renewable Energy Group, Inc.

Attn: Michael Maier, Corporate Counsel
416 S. Bell Avenue

Ames, IA 50010-0888
Notice@REGI.com

Page 3 of 8
Case 21-12317-EPK Doc29 Filed 03/31/21 Page 4of8

  

Fill in this information LONG EIT a UT ae Et

  

' United States Bankruptcy Court for the:

|
| Southern District of Florida
iState) i
| Case number tit known 21-1231 7-EPK Chapter ? i
| Pe
Tee merit aetna mittens I ) Check if this is an

Official Form 205
Involuntary Petition Against a Non-Individual 12/15

Use this form to begina bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. if you want to begin

more Space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if
known),

FEE secon the Chapter of the Bankruptcy Code Under Which Petition Is Filed

1. Chapter of the Check one:
Bankruptcy Code

 

(a Chapter 7
Q Chapter 11

Identify the Debtor

1

 

 

2. Debtor’s name __Hellenic Petroleum LLC

3. Other names you know ( é Wve; { CAG . oO leom L Lc
the debtor has used in OASt .
the last 8 years ee eeeeeeeFs

Include any assumed i i he eee
names, trade names, or
Going business as names.
4. Debtor's federal Q
Employer Identification Unknown

 

 

 

 

Mirmbar(EPl] 81.4208 0 66
ENO Sa
Principal place of business Mailing address, if different
5. Debtor's address
7000 W. Palmetto Park Road _ _ _ _
Number Street — Number Street
Ste. 302 wins
Boca Raton FL 33433 Sy = 5, ——
ty Site AP Code City Slate ZIP Code
Location of principal assets, if different from
principal place of business
PalmBeacho a
County Number Street

 

 

City State ZIP Code

Official Form 205 Involuntary Petition Against a Non-Individual page 1
Case 21-12317-EPK Doc 29 _ Filed 03/31/21 Page 5of8

Debtor

Kame

: 6. Debtor’s website (URL)

pommel

7. Type of debtor

Lang

Hellenic Petroleum LLC

21-12317-EPK

Case number joann;

 

www. hellenicpetroleumilc.com

 

 

 

Corporation (including Limited Liabifity Company (LLC) and Limited Liabitity Partnership (LLP))
Q) Partnership (excluding LLP)

QO Other type of debtor. Specify:

 

 

 

 

i & Type of debtor's
business

i

(9% To the best of your
knowledge, are any

, bankruptcy cases
‘pending by or against
‘any partner or affiliate
of this debtor?

Check one:

C2 Health Care Business {as defined in 11 U.S.C. § 101(27A))
gO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B)}
C) Railroad (as defined in 11 U.S.C. § 101(44})

OQ) Stockbroker (as defined in 14 U.S.C. § 101/534)

C Commodity Broker (as defined in 11 U.S.C. § 101(6))

(2) Clearing Bank (as defined in 11 U.S.C. § 781(3))

C@ None of the types of business listed.

Q Unknown type of business.

@ No

OQ Yes. debtor

 

District Dato filed

Debtor

District Date filed
ee

EEE een About the Case

——____...
MM/00 /YYYY

—______..
MM / OD fyyvvy

Relationship

ae

Case number, if known
a

Relationship

ee reer

Case number, if known
en

 

| 10. Venue

|
!

11. Allegations

| 12, Has there been a
transfer of any claim
against the debtor by or
to any petitioner?

Official Farm 205

Check one:

@ over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assets in this district longer than in any other district.

Oa bankruptcy case concerning debtor's affiliates, general partner,

Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).

The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

At least one box must be checked:

or partnership is pending in this district.

G2 Tne debtor is generally noi paying ils debts as they become due, unless they are the Subject of a bana

fide dispute as to liability or amount.

Q) within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
agent appointed or authorized to take charge of less than substantially all of the property of the
debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

GQ No

QD) ves. Attach all documents that evidence the transfer and any statements required under Bankruptcy

Rule 1003(a).

Involuntary Petition Against a Non-individual

page 2
‘ Case 21-12317-EPK Doc 29 Filed 03/31/21 Page6éof8

 

 

 

 

 

Debtor Hellenic Petrofeum LLC Case number exon 21-12317-EPK
Kama
: 13. Each petitioner's claim Name of petitioner Nature of petitionar's claim Amount of the claim
. above the value of
any lien

Xtreme Fuel Transport, Inc. Money owed for hauling services 3 495,967.57
- ae Sess 499,967.57 ©

 

 

 

— $

 

 

ieee

Total of petitioners’ claims s 495,967.57

If more space is neaded to list patitioners, attach additional sheets. Write the alleged debtor's name and the case number, if known, at
the top of each sheet. Following the format of this form, set out the Information required in Parts 3 and 4 of the form for each
additlonal petitioning creditor, the petitioner’s claim, the petitioner's representative, and the petitioner's attorney. Include the

i statement under penaity of perjury set out in Part 4 of the form, followed by each additional Petitioner's (or representative's) signature,
along with the signature of the petitioner's attorney.

i

i

ad =... for Retief

' WARNING — Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment far Up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571,

 

i
| petitioning creditar is a corporation, attach the corporate Ownership statement required by Bankruptcy Rule 1010(b). if any petitioner is a
: foreign representative appolnted in a foreign proceeding, attach a certified Copy of the order of the court granting recagnition.

i ! have examined the information in this document and have a reasonable belief that the information is true and correct.

Petitioners or Petitioners’ Representative _ * Attorneys

i Name and malling address of petitioner

Xtreme Fuel Transport, tnc.
Neme

146 W Rialto Avenue 4

Number Street

 

Printed name i

 

Firm name, if any

 

 

 

 

 

 

 

 

 

 

 

 

 

Rialto CA 92376 a i
t  Sity Siate ZIP Code Number Street
i
, i 2IP
; Name and mailing address of petitioner's representative, if any cuy State Code
ViriDiana Valerio, Vice President Contact phone Email
Name
. £
: 146 W. Rialto Avenue - Bar number
Number Street
: Rialto CA 92376 State _
/ City State ZIP Coda
1
: | declare under penalty of perjury that the foregoing is true and correct. /
! .
i Executed on _ 3/24/21 g , x ;
Mi TOD TYWYY 7
i fl —— Signature of attorney ;
x fe | | |
' Signature of petitioner or representative, including representative's title * Date signed :

MM /DD 7/YYYY
ee retin

Penn oe ee cae ene ne caren <n te tn Ne ae 2 eee Magen es 5 etme tenn

Sete im ee oe nem etic nate

Official Form 205 Involuntary Patition Against a Non-Individual page 3
f

{
i

t

Case 21-12317-EPK Doc 29

Hellenic Petroleum LLC

Name

Debtor

se Se Asai Ht cae

Sm a: eda amines

Name and mailing address of Petitioner

 

 

Name

 

Number Street

 

City State 21P Code

Name and mailing address of petitioner's representative, if any

 

Name

 

Number Street

 

Clty State ZIP Code
| declare under penalty of perjury that the foregoing is true and correct.

Executed on
MM /DD sYYYY

x

 

 

 

 

 

 

 

 

 

 

 

 

Signature of petitioner or representative, including representative's title
Name and mailing address of Petitioner

Name

Number Street

City State ZIP Cade
Name and mailing address of petitioners representative, if any
Name

Number Street

City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

Executed on
MM /DD /YYYY

x

Signature of petitioner or representative, including representative's {itle

 

Official Form 205

Filed 03/31/21 Page 7of8

s

21-12317-EPK

Case number i tnaen

SO nt ON oe emcee ft: ae let te tte

 

 

 

 

 

 

Printed name

 

 

 

 

 

 

Firm name, if any

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street i
'
City State ZIP Code a
Contact phone Email '
i
Bar number i
State ena
‘Signature of attorney
i
Date signed Tene nee
MM /DD /YYYY
Printed name :
Firm name. if any
d
Number — Streat
City State ZIP Code
Cantact phone Email
Bar number J
State ee 1
i
Signature of attornay
:
Date signed ee
MM /DD /yyyy
page 4

Involuntary Petition Against a Non-Individuai
Case 21-12317-EPK Doc 29 Filed 03/31/21 Page 8 of 8

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www. flsb.uscourts.gov
In re: Case No.: 21-12317-EPK
Chapter 7
HELLENIC PETROLEUM LLC,

Alleged Debtor.

CORPORATE OWNERSHIP STATEMENT PURSUANT TO
FEDERAL RULES OF BANKRUPTCY PROCEDURE 1010(b) and 7007.1

Pursuant to Rules 1010(b) and 7007.1 of the Federal Rules of Bankruptcy Procedure, I.
ViriDiana Valerio, Vice President of Xtreme Fuel Transport, Inc., a California corporation (the
“Petitioning Creditor”). a petitioning creditor in the above-captioned case. declare under penalty
of perjury that, to the best of my knowledge, information, and belief, there are no corporations to

report as directly or indirectly owning 10% or more of any class of Petitioning Creditor’s equity

interests.

XTREME FUEL TRANSPORT, INC.

» bE

Printed: ViriDiana Valerio
Title: Vice President
Dated: March 25, 2071
